Citation Nr: 9936024	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  93-11 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Evaluation of service-connected residuals of a left ankle 
fracture, currently rated as noncompensably disabling.  

3.  Evaluation of service-connected degenerative joint 
disease of the cervical spine, currently rated as 10 percent 
disabling.  

4.  Evaluation of service-connected low back pain syndrome, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from January 28, 1980, to 
June 26, 1992.  He also had 2 years, 11 months, and 28 days 
of active service prior to January 28, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
RO, which established service connection for disorders of the 
left ankle, low back, and neck.  At that time, the RO 
assigned a noncompensable evaluation for the left ankle 
disorder, a 10 percent rating for the low back disorder, and 
a 10 percent rating for the neck disorder.  The ratings were 
made effective from June 27, 1992.

The veteran appeared before a hearing officer at the RO in 
June 1993.  A January 1994 hearing officer decision granted 
an increased rating, to 20 percent, for the veteran's 
service-connected low back disorder, and this decision was 
effectuated by a rating decision dated later that same month.  
The 20 percent rating was made effective from June 27, 1992.

As noted above, the veteran's appeal of the rating issues was 
initiated following an original award in January 1993.  
Consequently, the rating issues on appeal are not the result 
of claims for "increased" entitlement.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

It is also noted that the veteran initially expressed 
disagreement with the January 1993 assignment of a 
noncompensable rating for hearing loss.  However, when he 
appeared at the June 1993 hearing, this issue was withdrawn 
from appellate review.


REMAND

An appeal to the Board of Veterans' Appeals (Board) consists 
of a timely filed notice of disagreement and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. §§ 7105(a), 7108 (West 
1991); 38 C.F.R. § 20.200 (1999).  A notice of disagreement 
must be filed within one year from the date of mailing of the 
notice of the determination.  38 U.S.C.A. § 7105(b)(1) (West 
1991); see also 38 C.F.R. § 20.201 (1999).  A substantive 
appeal must be filed within 60 days from the date the 
statement of the case is mailed, or within the remainder of 
the one-year period from the date of mailing of the notice of 
determination, whichever occurs later.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991) and 38 C.F.R. §§ 20.302(b), 20.303 
(1999); see also 38 C.F.R. § 20.202 (1999).  However, when 
the RO issues a supplemental statement of the case which 
covers an issue that was not previously addressed in the 
statement of the case, a substantive appeal must be filed 
with respect to any such newly addressed issue within 60 days 
in order to perfect an appeal.  38 C.F.R. § 20.302(c) (1999).  

A substantive appeal consists of a properly completed 
VA Form 9, Appeal to Board of Veterans' Appeals, or 
correspondence containing the necessary information.  
Regardless of the particular form, a substantive appeal must 
"either indicate that the appeal is being perfected as to 
all . . . issues or must specifically identify the issues 
appealed."  In addition, a substantive appeal must "set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed."  
38 C.F.R. § 20.202 (1998); see also 38 U.S.C.A. § 7105(d)(3) 
(West 1991).  

The Board does not have jurisdiction over an issue for which 
an appeal has not been timely perfected.  See 38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet.App. 554 (1993); 
38 C.F.R. §§ 3.104, 3.105 (1998) (in the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of a case); see also YT v. Brown, 9 
Vet.App. 195 (1996); Cuevas v. Principi, 3 Vet.App. 542, 546 
(1992).  Cf.  Rowell v. Principi, 4 Vet.App. 9 (1993).  If a 
claimant fails to file a substantive appeal in a timely 
manner, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet.App. 554, 556 (1993).  See 
also, YT v. Brown, 9 Vet.App. 195 (1996); Cuevas v. Principi, 
3 Vet.App. 542, 546 (1992).  Cf.  Rowell v. Principi, 
4 Vet.App. 9 (1993).  

In computing the time limit for the filing of a substantive 
appeal, the first day of the specified period is excluded, 
and the last day is included.  38 C.F.R. § 20.305(b) (1999).  
Where the time limit would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding workday is included in the 
computation.  Id.  See 38 C.F.R. § 20.306 (1999).  A 
substantive appeal postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed.  38 C.F.R. § 20.305(a) (1999).  In the event that the 
postmark is not of record, VA regulations provide that the 
postmark date will be presumed to be five days prior to the 
date of receipt of the document by VA.  Id.  In calculating 
the five-day period, Saturdays, Sundays, and legal holidays 
are excluded.  Id.  

Additionally, VA regulations provide that the period for 
filing a substantive appeal may be extended for good cause.  
38 C.F.R. § 20.303 (1999).  The request for such an extension 
must be in writing and must be made prior to the expiration 
of the time limit for filing which would otherwise apply.  
Id.  There are also situations where, when additional 
pertinent evidence is received during the time allowed for 
perfecting an appeal, VA must afford the claimant at least 60 
days from the mailing date of a supplemental statement of the 
case to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97 (Feb. 11, 1997).  

In the present case, the issue of entitlement to service 
connection for a right shoulder disability was not addressed 
until after the veteran had perfected his appeal of the 
rating issues.  Consequently, the RO addressed the service 
connection issue for the first time in a February 1994 
supplemental statement of the case.  No document was 
thereafter received which might be construed as a substantive 
appeal until more than 60 days later, when, in July 1994, the 
veteran's representative asked that a VA Form 1-646 be 
considered "an appeal per the issues as certified."  (The 
representative also included the service connection issue in 
a list of those issues believed to be on appeal.)  Similarly, 
supplemental statements of the case were issued in September 
1997 and January 1999, but responses to these documents were 
not received until January 1998 and July 1999, respectively.  
Consequently, at first glance, it would appear that the 
veteran did not file a timely appeal as to the service 
connection issue in accordance with 38 C.F.R. § 20.302(c).  
However, the veteran has indicated that he has received 
ongoing treatment from VA.  Such a suggestion raises the 
possibility that the RO had constructive knowledge of 
pertinent VA records during the applicable appeal period-
within 60 days of issuance of the February 1994 supplemental 
statement of the case.  Id; Bell v. Derwinski, 2 Vet. App. 
611 (1992).  If so, such knowledge would extend the appeal 
period until 60 days after issuance of a supplemental 
statement of the case addressing such pertinent evidence.  
VAOPGCPREC 9-97.  In order to ascertain whether any such 
evidence existed, and so that the veteran may be apprised of 
this timeliness issue and given an opportunity to argue the 
point, a remand is required.  

As for the rating issues, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has long 
held that the VA is under a statutory duty to assist 
claimants in the development of facts pertinent to their 
well-grounded claims, as set forth in 38 U.S.C.A. § 5107 
(West 1991) and 38 C.F.R. §§ 3.103 and 3.159 (1995), and that 
this duty includes the necessity of completing additional 
development of the record if the record currently before VA 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  
The Court has also held the VA's duty to assist includes, 
when indicated by the circumstances of the case, ordering 
medical examinations.  Littke v. Derwinski, 1 Vet.App. 
90 (1990).  Moreover, the Court has found that, where a 
medical opinion has been requested of a VA physician, the 
absence of such an opinion from the record may indicate a 
failure on VA's part to carry out this duty to assist.  Smith 
v. Brown, 5 Vet.App. 335 (1993).  

In the present case, service connection has been established 
for, among other things, disability characterized as, and 
thereby limited to, "degenerative joint disease of the 
cervical spine," as well as, "low back pain syndrome."  
However, the etiology of current low back (lumbosacral spine) 
and neck (cervical spine) pathology is not clear given 
additional findings and diagnoses made on recent VA 
examinations.  Moreover, additional VA treatment records 
exist which have not been obtained.  A December 1993 VA 
examination report shows diagnoses of cervical 
osteoarthritis, with symptoms of C-7 neuritis on the right, 
and lumbar spine scoliosis, with left convexity and symptoms 
of neuritis.  On February and June 1998 VA examinations, the 
diagnoses were Scheuermann's disease and compression 
fracture/deformity T7, T8, as well as degenerative disc 
disease L5-S1, and degenerative joint disease C5.  

Given the multiple diagnoses related to the spine, the Board 
is of the opinion that further evidentiary development is 
warranted to ascertain the etiology of any and all current 
spine pathology, if feasible, and to identify the disabling 
effects of service-connected disability only.  In this 
regard, the Board notes that, if an examiner is not able to 
distinguish the symptoms/degree of impairment due to service-
connected cervical and lumbosacral spine disorders from other 
non-service-connected disorder(s), the RO should consider the 
decision of Mittleider v. West, 11 Vet. App. 181 (1998) (when 
service-connected and non-service-connected disability cannot 
be distinguished, the reasonable doubt doctrine dictates that 
all symptoms be attributed to the service-connected 
disability).  

The Board recognizes that the RO has sought medical opinions 
as to functional limitations affecting the veteran as a 
result of his service-connected musculoskeletal problems.  
Nevertheless, given the need to secure additional treatment 
records, especially those in VA's possession, the Board finds 
that an examination that complies with the mandate of DeLuca 
v. Brown, 8 Vet.App. 202 (1995) should be conducted following 
receipt of, and consideration of, any new evidence. 

In view of the foregoing, this case is REMANDED for the 
following:  

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses and approximate dates of 
treatment by all medical care providers 
(both VA and non-VA) who treated him for 
right shoulder, ankle, cervical, 
thoracic, or lumbosacral spine disorders, 
from June 1992 to the present.  After 
securing the necessary release(s), the RO 
should obtain copies of any additional 
records, if they are not already in the 
claims folder, including VA hospital 
and/or out-patient treatment records from 
the VA Medical Center in Erie, 
Pennsylvania, as well as any other VA 
medical facility identified by the 
veteran.  If any search for records is 
negative, that fact should clearly be 
documented in the veteran's claims file.  

2.  The veteran should be given the 
opportunity to supplement the record on 
appeal, and to present evidence and/or 
argument as to the timeliness of appeal 
issue addressed above, namely whether a 
timely appeal was submitted as to the 
denial of service connection for a right 
shoulder disability.

3.  VA neurologic and orthopedic 
evaluations should be conducted.  The 
examiner(s) should be asked to review the 
claims file, including the evidence 
obtained pursuant to the development 
sought above, examine the veteran, and 
provide the following:  a definitive 
statement as to of the etiology of all 
cervical, thoracic, or lumbar spine 
pathology, including (1) cervical disc 
narrowing, C3-4, (2) C-7 neuritis on the 
right, (3) mild cervical spondylosis, (4) 
lumbar spine scoliosis, (5) lumbar spine 
neuritis, if found, (6) Scheuermann's 
disease, (7) compression fracture or 
deformity, T7, T8, if found, and (8), 
degenerative disc disease, L5-S1.  
Symptoms of service-related disorders 
should be specifically identified, 
including symptoms of already service-
connected cervical spine degenerative 
joint disease and service-connected low 
back pain syndrome.  Also, all disabling 
manifestations of service-connected low 
back, neck, and left ankle disability 
should be described in terms that equate 
with potentially applicable rating 
criteria.  All functional losses due to 
problems such as pain, weakness, 
incoordination, etc., should be described 
in terms that equate to the rating 
criteria.  If the veteran is examined at 
a point of maximum disability, or if no 
functional loss is evident, this should 
be specifically noted.  All tests and 
studies necessary to providing such 
opinions should be conducted.  

4.  After the development requested above 
is completed,  the RO should again review 
the record, to include consideration of 
the factors enumerated in the Court's 
decision in DeLuca v. Brown, 8 Vet.App. 
202 (1995), and 38 C.F.R. §§ 4.40, 4.45 
(1999), and the possibility of "staged" 
ratings.  Fenderson, supra.  The RO 
should specifically address the 
timeliness of appeal of the denial of 
service connection for a right shoulder 
disability.

5.  If any benefit remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case--with reference to and consideration 
of all of the factors enumerated in the 
Court's decision in DeLuca v. Brown, 8 
Vet.App. 202 (1995) and 38 C.F.R. 
§§ 4.40, 4.45(f).  The supplemental 
statement of the case should address the 
matters set forth in Fenderson, supra, 
and the timeliness of appeal issue.  All 
applicable laws and regulations should be 
included.  Thereafter, the veteran and 
his representative should be given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


